Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment of Amendment
Acknowledgment is made of applicant's after-final response / amendment, filed on 11/23/2015. The changes and remarks disclosed therein have been considered and the amendment has been entered. 
The status of the claims is as follows:  Claims 8, 18 have been cancelled by the amendment. Claims 1, 9, 10, 14 and 20 have been amended. Therefore, claims 1-7, 9-17, 19-20 remain pending in the application, of which claims 1, 14 and 20 are independent claims.

Allowable Subject Matter
Claims 1-7, 9-17, 19-20 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the present invention is Lee (US 20120134208 Al).
Lee discloses a non-volatile memory device performs a read operation for compensating for coupling due to an adjacent memory cell. With the read operation of the non-volatile memory device, the coupling effect included in a read result of the selected memory cell is compensated on the basis of a program state of an adjacent memory cell adjacent to the selected memory cell. Toward this end, a read operation for the adjacent memory cell is selectively performed before the selected memory cell is read. Upon sensing of data from the selected memory cell, one or more read operations for the selected memory cell are performed according to the program state of the adjacent memory cell with a read voltage being changed in level depending on the program state of the adjacent memory cell.
Regarding independent claim 1 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: counting a number of memory cells of a first group, among the groups, corresponding to a number of peripheral voltage levels around a preset read voltage level; setting one of the peripheral voltage levels as a first read voltage level for the first group based on the counted number of memory cells.
Regarding independent claim 14 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: count a number of memory cells corresponding to a number of peripheral voltage levels around a preset read voltage level among a first group among the plurality of groups, set one of the peripheral voltage levels to a first read voltage level for the first group based on the counted number of memory cells.
Regarding independent claim 20 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: count a number of memory cells corresponding to a number of peripheral voltage levels around a preset read voltage level among a first group among the plurality of groups, set one of the peripheral voltage levels to a first read voltage level for the first group based on the counted number of memory cells.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824